Exhibit 10.37



Personal & Confidential


 
July 25th, 2007
 
 
Richard Jones
8326 W Saanich Road
Saanichton, BC V8M 1S5


Dear Richard:
 
This restructuring coincides with the winding down of the induction phase of
Aspreva’s lupus nephritis clinical trial following the release of preliminary
results in June and the completion of Aspreva’s phase III myasthenia gravis
clinical trial in late 2006.  We are restructuring in order to better focus our
resources on the core activities that are necessary given the status of our
current clinical development projects.


Regrettably this restructuring will result in some re-sizing of Aspreva and will
include a number of job losses. Unfortunately your position with Aspreva
Pharmaceutical Corporation will be affected by the down-sizing and your
employment with the Company will terminate on July 25, 2007 (a date after
statutory notice would have expired.)


During this notice period we will work with you to ensure that project
responsibilities continue, corporate initiatives/objectives are met, and an
overall smooth transition occurs. Depending on circumstances, we may not require
your full-time attendance at the office.
On you last day of work:
 
a)  
You will be paid any salary due and owing to July 31, 2007.

 
b)  
You will be paid all vacation pay that has accrued to your benefit in the amount
of $42,196.00.

 
c)  
You will be reimbursed for any allowable business-related expenses that you have
incurred, upon our receipt of an approved expense reimbursement form;

 
d)  
Your coverage under Aspreva’s group health insurance plans (excluding health and
dental) will cease on July 25, 2007. Health and dental, under the group coverage
will cease August 1, 2007. Thereafter, as per the terms of your employment
agreement, the Company will make best efforts to extend your health and dental
benefits for a period of six months ending February 1, 2008.  Should this not be
possible, the Company will pay you an amount equal to $3,400.00 in lieu of the
cost of premiums.  It will be your responsibility to arrange replacement
insurance coverage. You are entitled to convert your group life insurance
coverage to a private policy, but you have only 31 days from today to exercise
this option. If you wish to do so, please contact Joe Gilgunn at 250-384-9743 to
make the appropriate arrangements.

 
e)  
You will receive a lump sum of $159,000.00 Cdn representing 6 months base salary
in accordance with your contract of employment.

 
f)  
If you have been granted stock options, any unvested stock options that have
been granted to you will cease to vest effective July 31, 2007. Under the plan
rules you will have 3 months (90 days) to exercise those vested options. If
there is a blackout period in effect, please contact Mr Bruce Cousins, the CFO
to request an exemption from the blackout to allow you to trade.

 



--------------------------------------------------------------------------------


 
If you are prepared to release any claims you may have against Aspreva, we are
prepared to provide the following further compensation:
 
a)  
A payment in lieu of 2007 bonus in the amount of $58,500.00 Cdn

 
b)  
Provision of outplacement counselling assistance from Right Management
Consultants for a three-month period to a value of $5,500 for counselling
services;

 
All amounts described are gross amounts only, and we will make appropriate
deductions required by law or agreement before making payment to you of the net
amount.
 
Please note that you remain bound by all terms of your signed Confidentiality
and Assignment of Invention Agreement, a copy of which is attached to this
letter. All company property in your possession is to be returned to Aspreva,
and you are not to retain any copies of proprietary documentation relating to
Aspreva.
 
You are encouraged to seek independent legal advice on the offer set out in this
letter.
 
The terms of the settlement proposal set out herein are to be kept strictly
confidential, and are not to be discussed with anyone except your immediate
family and professional advisors.
 
If you agree to cease your employment with Aspreva Pharmaceuticals Corporation
on the terms and conditions set out herein, please sign the Acceptance and
Release below on the enclosed duplicate of this letter and return the copy to
us.
 
Yours truly,


/s/ Noel Hall
___________________________
Noel Hall
President
 
ACCEPTANCE AND RELEASE
 
I hereby accept the compensation set out in the paragraphs above in full and
final satisfaction of any claims I may have against ASPREVA PHARMACEUTICALS
CORPORATION (“Aspreva”) and I hereby release and forever discharge Aspreva, its
directors, officers and servants, from all actions, complaints, claims, and
demands whatsoever (including any claims under statute), relating to my
employment with Aspreva; the termination of my employment; and losses of
compensation and benefits arising from the termination of my employment.
 
DATED: July 25th, 2007
 


/s/ Richard Jones

--------------------------------------------------------------------------------

Richard Jones





